—In a juvenile *554delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Fitzmaurice, J.), dated September 26, 1997, which, upon a fact-finding order of the same court, dated June 30, 1997, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of rape in the first degree, rape in the third degree, sexual abuse in the first degree, sexual abuse in the second degree, sexual abuse in the third degree, and sexual misconduct, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated June 30, 1997.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the complainant was “physically helpless” within the meaning of Penal Law § 130.00 (7) (see, People v Ferrer, 250 AD2d 860; People v Yankowitz, 169 AD2d 748; People v Cirina, 143 AD2d 763; see also, People v Himmel, 252 AD2d 273).
The appellant’s remaining contentions do not require reversal. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.